Citation Nr: 0517005	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  02-13 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
ulcer disease with right vagotomy and pyloroplasty, currently 
rated as 40 percent disabling.  

2.  Entitlement to an effective date earlier than October 22, 
1999, for the assignment of a 40 percent evaluation for post-
operative ulcer disease with right vagotomy and pyloroplasty.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on a period of active duty in the Navy 
from November 1945 to November 1947.

This case comes to the Board of Veterans' Appeals (Board) 
from December 2000 and July 2001 rating decisions rendered by 
the No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran had a 
personal hearing with a DRO at the RO in April 2001.    

In October 2003, the Board remanded the veteran's claims to 
schedule him for the Travel Board hearing he had requested in 
April 2001.  In November 2003, the veteran withdrew his 
request for a Travel Board hearing.  In April 2004, the Board 
again remanded the veteran's claims for action consistent 
with the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100 et. seq. (West 2002).  The appeal has 
again been returned to the Board for further appellate 
action.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
before the Board at this time have been addressed.  

2.  The veteran's residuals of post-operative ulcer disease 
with right vagotomy and pyloroplasty are regurgitation, loose 
stools, diarrhea, gastroesophageal reflux disease with 
intermittent dysphagia, epigastric pressure, and symptoms 
suggestive of dumping syndrome which equates to duodenal 
ulcer with moderately severe symptoms of impairment 
manifested by weight loss and anemia; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times per year.  

3.  On September 21, 2000, the appellant submitted a request 
for an increased rating on a VA Form 21-4138. 

4.  Evidence of record demonstrates a factually ascertainable 
increase in disability during the one-year period preceding 
the date of receipt of the September 2000 claim for increase, 
as the veteran complained of service-connected ulcer 
disability residuals including gas and chest pain in a 
October 22, 1999 VA treatment record.   

5.  A July 2001 rating decision assigned an increased 
evaluation for post-operative ulcer disease with right 
vagotomy and pyloroplasty, effective October 22, 1999.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
post-operative ulcer disease with right vagotomy and 
pyloroplasty have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7305 (2001 & 2004).

2.  The criteria for assigning an effective date earlier than 
October 22, 1999, for the award of entitlement to an 
increased evaluation for post-operative ulcer disease with 
right vagotomy and pyloroplasty, have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5110 (West 2002); 38 C.F.R. §§ 
3.155, 3.159, 3.400, 4.3, 4.114 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Increased Evaluation for Service-Connected 
Ulcer Disability

During the course of his appeal, in a July 2001 rating 
decision, a Decision Review Officer (DRO) granted entitlement 
to an increased evaluation for post-operative ulcer disease 
with right vagotomy and pyloroplasty and assigned a 40 
percent rating under Diagnostic Code 7305, effective from 
October 22, 1999.  The veteran's appeal for a higher rating 
remains before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993)(where a claimant has filed a notice of disagreement as 
to an RO decision assigning a particular rating, a subsequent 
RO decision assigning a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal).

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2004).  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2004).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

The veteran's service-connected disability of post-operative 
ulcer disease with right vagotomy and pyloroplasty is 
currently rated as 40 percent under the rating criteria for 
duodenal ulcer in Diagnostic Code 7305.  In evaluating the 
veteran's disability of post-operative ulcer disease with 
right vagotomy and pyloroplasty, the Board has reviewed and 
considered all of the evidence in the veteran's claims 
folder.  

The Board notes that, effective July 2, 2001, the rating 
criteria used to determine the severity of disabilities 
affecting the digestive system were revised.  However, there 
were no substantive changes to Diagnostic Code 7305.  Under 
38 C.F.R. § 4.114, Diagnostic Code 7305, a 40 percent 
disability evaluation is assigned for moderately severe 
symptoms of impairment manifested by weight loss and anemia; 
or recurrent incapacitating episodes averaging ten days or 
more in duration at least four or more times per year.  For a 
60 percent evaluation to be assigned, the evidence must show 
severe ulcer, only partially relieved by standard therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2004).

In this case, the Board finds that the veteran's 
symptomatology continues to more nearly approximate the 
criteria for a 40 percent rating under both the old or 
revised rating criteria of Diagnostic Code 7305.  Evidence of 
record shows that the veteran complained of regurgitation, 
diarrhea, gas, gastroesophageal reflux disease, intermittent 
dysphagia, epigastric pressure, and postprandial loose stools 
associated with sweating as well as dizziness in VA 
examination reports and VA treatment records dated from April 
1999 to March 2001.  The June 2001 VA examination report 
listed an impression of postoperative status vagotomy and 
pyloroplasty with symptoms suggestive of dumping syndrome.  
In addition, the veteran testified in the April 2001 hearing 
transcript, that he experiences tenderness of the stomach as 
well as becomes weak, sweaty, and nervous after eating each 
morning to the point that he must lie down.  

However, the veteran's service-connected ulcer disability 
does not meet or more nearly approximate the criteria for 
entitlement to a 60 percent rating under both the old or 
revised rating criteria of Diagnostic Code 7305.  
Specifically, evidence of record does not show that the 
veteran suffers from severe ulcer disease with symptoms like 
weight loss due to impairment of health, anemia, pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis, or recurrent melena.   See 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7305 (effective 
prior and subsequent to July 2, 2001).

Evidence of record indicates that the veteran underwent a 
vagotomy and pyloroplasty over twenty years ago, and that he 
has exhibited symptoms suggestive of dumping syndrome.  The 
Board, therefore, has considered whether a higher evaluation 
may be assigned under Diagnostic Code 7308, for 
postgastrectomy syndrome.  In this regard, the Board notes 
that 38 C.F.R. § 4.144 specifies that ratings under 
diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.  
A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  Thus, a 
separate, compensable rating under Diagnostic Code 7308 would 
not be appropriate.

Diagnostic Code 7308 provides a higher, and maximum, rating 
of 60 percent for severe postgastrectomy syndrome associated 
with nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  A 40 percent rating is provided for 
moderate postgastrectomy syndrome.  In this case, the veteran 
does not exhibit symptoms that meet or more nearly 
approximate those for severe postgastrectomy syndrome.  In 
particular, he does not have weight loss with malnutrition 
and anemia.  Thus, the Board concludes that a higher 
evaluation is not possible under Diagnostic Code 7308.

As the veteran has had surgery for the service-connected 
disability, the Board will also consider whether a separate, 
compensable evaluation is warranted for any surgical scar.  
In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
The Board further notes that, effective August 30, 2002, a 
new regulation was promulgated concerning ratings for skin 
disorders (including scars).  See 67 Fed. Reg. 49,590 - 
49,599 (July 31, 2002).  However, the changed regulation may 
not be applied prior to the effective date.  See 38 U.S.C.A. 
§ 5110(g)(West 2002).  In this case, the veteran does not 
contend, and the evidence does not show, that a separate 
compensable rating is warranted for his surgical scar post-
operative right vagotomy and pyloroplasty.  The Board 
therefore finds that the veteran will not be prejudiced by 
the consideration of the revised rating criteria for scars.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Under 38 
C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 (effective 
prior to August 30, 2002), a 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulceration, or scars, which are shown to painful and 
tender on objective demonstration.  Under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2004), a 10 percent evaluation is 
warranted for superficial scars that are painful on 
examination.  In this case, none of the medical evidence of 
record shows complaints or findings of pain, tenderness, or 
ulceration concerning the veteran's surgical scar.  
Therefore, the Board finds that there is no evidence to show 
that the veteran has compensable manifestations of a surgical 
scar under any version of 38 C.F.R. § 4.118.  Consequently, 
the assignment of a separate 10 percent evaluation for a 
postoperative scar is not warranted. 

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may is made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R §  3.321(b)(1) (2004).  In this 
case, the Schedule is not inadequate.  The Schedule does 
provide for higher ratings for veteran's post-operative ulcer 
disease with right vagotomy and pyloroplasty, but, as 
discussed above, findings supporting a higher rating have not 
been documented.  In addition, it has not been shown that the 
service-connected disability of post-operative ulcer disease 
with right vagotomy and pyloroplasty alone has required 
frequent periods of hospitalization or has produced marked 
interference with the veteran's employment.  For these 
reasons, the assignment of an extraschedular rating for this 
disability is not warranted.

II.  Entitlement to an Earlier Effective Date - Increased 
Evaluation 

The veteran contends that he is entitled to an effective date 
earlier than October 22, 1999 for the award of the 40 percent 
disability rating for his service-connected ulcer disability.  
The veteran maintains that he is entitled to a 40 percent 
disability rating effective April 1, 1986, the date his 
disability rating was reduced from 40 percent to 20 percent 
in a now final January 1986 rating decision by the RO.  In 
evaluating the veteran's claim, the Board has reviewed and 
considered all of the evidence in the veteran's claims 
folder.  


The general rule is that the effective date of such an award 
"shall not be earlier than the date of receipt of application 
therefor."  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(o)(1) (2004) (to the same effect).  An exception to 
that rule applies under circumstances where evidence 
demonstrates a factually ascertainable increase in disability 
during the one-year period preceding the date of receipt of a 
claim for increased compensation.  In that situation, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date." 38 U.S.C.A. § 
5110(b)(2) (West 2002).  See 38 C.F.R. § 3.400(o)(2) (2004); 
Harper v. Brown, 10 Vet. App. 125 (1997).  In all other 
cases, the effective date will be the "date of receipt of 
claim or date entitlement arose, whichever is later."  See 38 
C.F.R. § 3.400(o)(1) (2004); VAOPGCPREC 12-98, 63 Fed. Reg. 
56,703 (Oct. 22, 1998).  Therefore, three possible dates may 
be assigned depending on the facts of a case:
(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

In determining an effective date for an award entitlement to 
an increased evaluation, VA must make two essential 
determinations.  It must determine (1) when a claim for an 
increased rating was received, and (2) when a factually 
ascertainable increase in disability occurred so as to 
warrant entitlement to an increased evaluation.  See 38 
C.F.R. §§ 3.155, 3.400(o)(2) (2004).

The Board notes that a specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if the formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of the 
receipt of the informal claim.  When a claim has been filed 
which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  See 38 C.F.R. § 3.155 (2004).

A report of examination or hospitalization that meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability that may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits:  (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits.  See 
38 C.F.R. § 3.157 (2004).

In a January 1986 rating decision, the RO reduced the 
veteran's disability rating from 40 percent to 20 percent for 
his service-connected ulcer disability, effective April 1, 
1986.  The veteran formally appealed this rating decision.  
In an August 1996 decision, the Board denied the veteran's 
claim for a rating in excess of 20 percent for post-operative 
ulcer disease with right vagotomy and pyloroplasty.  When a 
rating decision issued by the RO is affirmed by the Board, 
that determination is considered final.  See 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1104 (2004).

The record reflects that the RO did not receive any 
subsequent correspondence containing an expression on the 
veteran's part of an intent to pursue an increased rating for 
his service-connected ulcer disability until September 21, 
2000, when the RO received a formal claim for increase on a 
VA Form 21-4138.  

In order to determine the proper effective date for the 40 
percent rating, the Board must now determine when the 
increase in disability occurred.  In a July 2001 rating 
decision, the RO granted entitlement to an increased 
evaluation of 40 percent for the veteran's residuals of post-
operative ulcer disease with right vagotomy and pyloroplasty, 
effective October 22, 1999.  Evidence of record indicates 
that the veteran complained of chest pain and gas in an 
October 22, 1999 VA treatment record.  As noted above, that 
is the effective date assigned by the RO for the increased 
rating of 40 percent for post-operative ulcer disease with 
right vagotomy and pyloroplasty.  The veteran contends that 
his service-connected ulcer disability warranted a 40 percent 
evaluation prior to that date.

In this case, as the earliest date of the veteran's increased 
rating claim is September 21, 2000, he could be granted an 
effective date as early as September 21, 1999 if it were 
factually ascertainable that an increase in disability had 
occurred within that year.  See 38 C.F.R. § 3.400(o)(2); 
Harper, 10 Vet. App. at 126.  However, the Board has 
determined that the criteria for a 40 percent rating have not 
been met prior to October 22, 1999.  There is no medical 
evidence of record concerning the veteran's service-connected 
ulcer disability for the brief time period from September 21, 
1999 to October 21, 1999.  In the October 22, 1999 VA 
treatment note the veteran complained of chest pain and gas.  
In an additional VA treatment note dated on October 27, 1999, 
the veteran complained of intermittent dysphagia, reflux, and 
epigastric pressure.  Under 38 C.F.R. § 3.400(o)(2), if an 
increase in disability precedes the claim by a year or less, 
the date that the increase is shown to have occurred 
(factually ascertainable) is the proper effective date.  In 
this case, October 22, 1999 is the first date when a 
factually ascertainable increase in disability occurred in 
the year preceding the veteran's claim so as to warrant 
entitlement to an increased evaluation.  Consequently, the 
Board finds that the criteria for an effective date prior to 
October 22, 1999 for a 40 percent rating for the veteran's 
service-connected ulcer disability have not been met, and 
that the claim must be denied.  See 38 C.F.R. § 3.400(o)(2) 
(2004).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's 
earlier effective date claim.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine does not apply.  See Schoolman v. West, 12 Vet. App. 
307, 311 (1999).

III.  VCAA 

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the 38 U.S.C.A. § 5103(a) notice 
requirements concerning the veteran's claims for entitlement 
to increased evaluation for an ulcer disability as well as 
entitlement to an earlier effective date for the assignment 
of a 40 percent evaluation for post-operative ulcer disease 
with right vagotomy and pyloroplasty have been met.  With 
regard to requirement (1), above, the Appeals Management 
Center (AMC) sent the veteran a VCAA notice letter in April 
2004.  The April 2004 letter informed him that an increase in 
the severity of his disability was needed in order to 
establish entitlement to increased evaluation as well as the 
evidence necessary in order to establish entitlement to an 
earlier effective date for the assignment of a 40 percent 
evaluation for post-operative ulcer disease with right 
vagotomy and pyloroplasty.  With regard to requirements (2) 
and (3), the Board notes that the April 2004 letter also 
notified him of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the April 2004 letter explained that VA would 
obtain relevant records from any Federal agency (to include 
the military, VA, and the Social Security Administration), 
and that it would also make reasonable efforts to help him 
obtain other evidence (such as records from State or local 
governments, private doctors and hospitals, or current or 
former employers), but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.  In the April 2004 letter, the veteran 
was also informed that VA would assist him by providing a 
medical examination or getting a medical opinion if it was 
necessary to make a decision on his claims.  Finally, with 
respect to requirement (4), the Board notes that in the April 
2004 letter, the veteran has explicitly been asked to send 
the AMC "any evidence in your possession" that would 
"support your claim".  In addition, the RO issued him a 
SSOC in January 2005 that contained the complete text of 
38 C.F.R. § 3.159, from which the Court took the fourth 
element of notification.  Given this correspondence, it seems 
untenable that the veteran would have refrained from 
submitting any other relevant evidence he might have had.  
Accordingly, the Board is satisfied that the veteran has been 
adequately informed of the need to submit relevant evidence 
in his possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the AMC's formal VCAA 
notice letter to the veteran dated in April 2004.  However, 
at bottom, what the VCAA seeks to achieve is to give the 
veteran notice of the elements outlined above.  Once that has 
been done-irrespective of whether it has been done by way of 
a single notice letter, or via more than one communication-
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

As discussed above, the content of the notice provided to the 
veteran in the April 2004 letter by the AMC fully complied 
with the requirements of U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As for the timing of the section 5103(a) 
letter, the Board notes that April 2004 letter was sent to 
the veteran well after the RO's December 2000 and July 2001 
rating decisions that are the basis of his appeal.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement concerning these 
issues was harmless error.  The September 2000 claim was 
filed before the section 5103(a) requirement became 
effective, and the December 2000 rating decision was issued 
shortly after the requirement became effective.  As for the 
earlier effective date issue, the Board notes that this was 
raised in a notice of disagreement following the July 2001 
rating decision that granted the increased rating of 40 
percent.  The Board notes that VAOPGCPREC 8-2003 held that, 
if, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  In this case, VA had not yet given the 
section 5103(a) notice at the time the NOD was filed; 
nonetheless, the section 7105(d) procedures were properly 
followed, and any defect as to the section 5103(a) notice - 
concerning both the increased rating and effective date 
claims - was later cured.  The veteran has had ample 
information concerning why these claims have not been 
granted, and has had sufficient opportunity to present 
information, evidence, and argument to support his claims.  
In addition, in this case, after the section 5103(a) notice 
was provided, the veteran's claims were readjudicated in a 
supplemental statement of the case issued in January 2005.  
For these reasons, to decide the appeal would not be 
prejudicial error to the veteran in this case.      

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the April 2004 letter as well as 
the January 2005 SSOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the January 2005 SSOC sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claims has been 
satisfied by the April 2004 letter sent by the AMC as well as 
the January 2005 SSOC issued by the RO.  The Board concludes 
that any defect in the notice requirements of the VCAA that 
may exist in this instance would not be prejudicial to the 
appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the veteran has been informed that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The record contains the veteran's 
service medical records.  VA has also obtained multiple VA 
examination reports and VA outpatient treatment records.  

The Board concludes that sufficient evidence to decide the 
claims has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the veteran.


ORDER

Entitlement to an increased evaluation for post-operative 
ulcer disease with right vagotomy and pyloroplasty is denied.  

Entitlement to an effective date earlier than October 22, 
1999, for the assignment of a 40 percent evaluation for post-
operative ulcer disease with right vagotomy and pyloroplasty 
is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


